Appeal by defendant from a resentence of the Supreme Court, Kings County (Maraño, J.), imposed November 20, 1979, resentencing him pursuant to section 60.09 of the Penal Law, the resentence being a term of imprisonment of four and one-half years to life. Resentence affirmed. The defendant’s judgment of conviction has previously been affirmed by this court (People v Sanchez, 63 AD2d 989). The resentence is neither unduly harsh nor excessive. We agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Mollen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.